1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    ROBERT WILLIAM LAWVER,                             Case No. 3:16-cv-00379-MMD-CBC

10                                     Petitioner,                     ORDER
            v.
11
     WARDEN, et al.,
12
                                   Respondents.
13

14          Court mail has been returned from the last institutional address given by Petitioner

15   with a notation indicating that he has been discharged. The inmate locator on the state

16   corrections department’s website similarly reflects that Petitioner has been released.

17   Petitioner has not filed an updated notice of change of address. Therefore, Petitioner has

18   failed to comply with Local Rule LR IA 3-1, which requires that he immediately file written

19   notification of any change of address.

20          It is therefore ordered that this action is dismissed without prejudice.

21          The Clerk will enter final judgment accordingly.

22          DATED THIS 17th day of October 2018.

23

24                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
